Citation Nr: 0534735	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  96-47 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active service from February 1990 to June 
1990, and from October 1990 to October 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied service connection, inter alia, for PTSD.  
The veteran filed a timely appeal of that determination.

He also requested in his August 1996 substantive appeal (VA 
Form 9) a hearing at the RO before a Veterans Law Judge (VLJ) 
of the Board, i.e., a travel Board hearing.  Records show 
that this hearing was initially scheduled in May 2001, but he 
did not appear for it.  The veteran's representative in 
August 2004 correspondence indicated that the veteran still 
wished to have a travel Board hearing, and another hearing 
was scheduled in November 2005; however, again he did not 
appear.  He did not explain or justify his absence or request 
to reschedule his hearing.  So the Board at this point deems 
his request for a travel Board hearing withdrawn.  See 
38 C.F.R. §§ 20.702(d), 20.704(d) (2005).   


FINDINGS OF FACT

1.	The veteran has been provided with thorough and detailed 
notice as to the evidence required to substantiate the claim 
on appeal, including whose responsibility - his or VA's, it 
was to obtain supporting information and evidence, and all 
relevant evidence necessary for a fair disposition of the 
claim has been obtained.

2.	The veteran did not engage in combat with the enemy.

3.	The veteran's claimed in-service stressors have not been 
independently corroborated through his service records or 
other credible supporting evidence.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).
Here, the RO has taken all appropriate steps to ensure that 
the content of the VCAA notice sent to the veteran is 
consistent with the legal authority mentioned above.  In 
correspondence dated in March 2001, the RO notified the 
veteran as to the information and evidence not of record that 
was needed to substantiate the claim, as well as delineated 
the information and evidence that VA would attempt to 
provide, and that which he was expected to provide himself.  
More recently, in June 2004, the RO provided the veteran with 
a more comprehensive notice letter, which included a 
provision requesting that he send more detailed information 
regarding his claimed in-service stressors in support of the 
claim on appeal, since the information of record was not 
specific enough for stressor verification purposes.  The RO 
also enclosed a copy of a PTSD questionnaire, and suggested 
that the veteran return this document with additional 
supporting details concerning the claimed in-service events.   

The above June 2004 letter also included language requesting 
that the veteran submit any other evidence or information in 
his possession that pertained to his claim.  Hence, the 
fourth and final "element" of sufficient VCAA notice as 
described above, has been met in this instance.  See 
Pelegrini II, 18 Vet. App.    120-21.      

Additional correspondence that provided the veteran with 
notice as to the legal authority concerning the evidentiary 
development of his claim, consists of the June 1996 statement 
of the case (SOC), and the February 1999 and August 2004 
supplemental SOCs (SSOCs).  These documents explained what 
evidence would be needed to substantiate the veteran's claim 
under the specific criteria for service connection for PTSD, 
and also included citation to 38 C.F.R. § 3.159, the 
regulation that sets forth the procedures by which VA will 
assist a veteran in the development of a claim for 
compensation benefits.

Accordingly, based upon the information set forth in the 
above letters, the veteran has been provided satisfactory 
VCAA notice in accordance with 38 U.S.C.A.         § 
5103(a), 38 C.F.R. § 3.159(b)(1) and Pelegrini II.  

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

The March 2001 and June 2004 VCAA letters in the present case 
were issued well after the March 1996 RO rating action that 
is presently on appeal.  However, bear in mind the VCAA had 
not yet been enacted at the time of that rating decision.  
For this reason, the RO could not have possibly complied with 
the requirement that VCAA notice precede the initial 
adjudication of the claim, because the VCAA did not yet even 
exist.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini II, 18 Vet. App. at 120.  Moreover, in Pelegrini 
II, the Court clarified that in cases, as here, where the 
VCAA notices were not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2004) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right to 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))
  
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  Following the 
issuance of the March 2001 and June 2004 correspondence, the 
veteran had ample opportunity to respond to the letters prior 
to the RO's issuance of the August 2004 SSOC, and the 
December 7, 2005 certification of his case to the Board.  The 
veteran has not submitted any additional evidence or argument 
in response to either of these letters.  For these reasons, 
the Board finds that, regardless of the timing of the 
subsequent VCAA notice letter, the veteran has been afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128 (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure the error in the 
timing of notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of 
... claim by VA ") (citing Pelegrini II, 18 Vet. App. at 
122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  In this regard, the RO has obtained the veteran's 
service medical records (SMRs), service personnel records, 
and VA outpatient records from the White Plains Vet Center 
and the Bronx VA Medical Center (VAMC).  The RO has also 
arranged for him to undergo numerous VA examinations in 
connection with the claim on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  He has submitted various personal 
statements, and a copy of an Army commendation for 
involvement in a temporary duty assignment while stationed in 
the Persian Gulf.  Also, as indicated above, the veteran 
requested a travel Board hearing, but did not then appear for 
either of the scheduled hearings. 38 C.F.R. §§ 20.702(d), 
20.704(d)

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Background

The veteran's Form DD-214 indicates that he had active 
military service from February 1990 to June 1990 in the Army 
Reserve, and from October 1990 to October 1994 in the Army.  
During the latter time period, the veteran had service in the 
Persian Gulf region from December 1990 to May 1991.  His 
military occupational specialty (MOS) is listed as a motor 
transport operator.  The veteran's decorations and medals 
received during service included the Army Commendation Medal, 
Southwest Asia Service Medal, Kuwait Liberation Medal, and 
the Marksmanship Qualification Badge with Rifle Bar.  

His service personnel records include a report dated in March 
1991 concerning his recommendation for receipt of the Army 
Commendation Medal.  This document indicates that the 
justification for receipt of the citation was his involvement 
as a heavy truck driver with the 57th Transportation Company, 
while stationed in the Persian Gulf from January to March 
1991.  The report further notes that during the time frame in 
question, the veteran had driven his assigned vehicle in 
excess of 11000 miles without accident or traffic violation, 
had worked directly attached to the 24th Infantry Division 
Forward Support Battalion as part of Task Force Sword in the 
Persian Gulf War, and had driven a special mission hauling an 
excessive amount of supplies to a temporary site near the 
Euphrates River Valley.    

SMRs include a July 1994 report of a psychological 
consultation, which notes that the veteran presented with 
complaints of severe nightmares that led to loss of sleep, 
fatigue, and depression, and which appeared to be triggered 
by events associated with his service in Operation Desert 
Storm.  He stated that he had started to have nightmares 
after his unit consolidated at a tent city at the end of 
Desert Storm.  He also complained of feelings of anxiety and 
anger.  On psychiatric examination, that veteran's thought 
content and thought processes were normal, he denied suicidal 
or homicidal ideation, and no psychosis was noted.  Mood was 
euphoric with congruent affect.  The assessment was rule-out 
PTSD.  The report of an August 1994 follow-up consultation 
notes an assessment of rule-out PTSD vs. Persian Gulf 
Syndrome.  The report of the veteran's August 1994 separation 
examination does not include any notation as to a psychiatric 
condition.   

In his statement received in November 1994, the veteran 
indicated that in December 1990 he was deployed to Operation 
Desert Shield, where he was assigned to the  10th Mountain 
Division, 57th Transportation Corps.  He further stated that 
he was assigned to a special mission hauling materials to a 
site near the Euphrates River Valley in Iraq, and that the 
operation was identified as Task Force Sword.  According to 
the veteran, this operation commenced when United States 
forces began a ground assault.  The three day desert advance 
brought him to the Basra Highway, a multi-lane roadway.  At 
this time he observed by the side of the road the bodies of 
numerous Iraqi troops who had been killed, and numerous 
damaged or destroyed Iraqi military vehicles.  The convoy in 
which he was traveling at one point was ordered off of the 
road due to information regarding a tank battle further ahead 
of their position.  The following day, the veteran was 
informed that Iraqi armor and light infantry were reportedly 
moving towards his position, and he immediately became 
concerned that the chemical weapons protective suit that he 
was wearing was defective and would not insulate him properly 
from an attack.  He was also ordered along with the other 
members of the convoy to place their vehicles behind a sand 
berm as a defensive position, and then to move the vehicles 
to another more secure location along the sand berm.  Moments 
later they were ordered back to their original position.  

The report of a November 1994 VA social and industrial 
survey, reflects the veteran's report that he began having 
nightmares related to service in September 1994.  He reported 
that he had obtained counseling for this problem while in 
service.  He stated that he was not then on any kind of 
medication or tranquilizers.

On VA examination for claimed PTSD in February 1995, by a 
psychiatrist, the veteran stated that he was about to begin a 
PTSD counseling program at a Vet Center on an outpatient 
basis.  He indicated that he had never had outpatient 
psychiatric treatment, or taken psychotropic medication.  He 
stated that he had a history of some problems with alcohol, 
and had attended Alcoholics Anonymous meetings.  The veteran 
further stated that during service, he recalled observing 
prisoners and dead bodies.  He remembered there being a 
chemical alert, and having been worried about that event.  He 
reported that after his Persian Gulf experience, he had 
increased anger, and a fear of developing diseases in the 
future.  

Mental status examination revealed that the veteran spoke in 
a quiet and somewhat controlled voice, but was able to give 
relevant and concise responses.  He was respectful.  His mood 
appeared to be subdued and quite surly.  There was no 
evidence of a specific anxiety syndrome, suicidal ideation, 
or psychotic thought content at that time.  He was oriented, 
alert, and cooperative.  Memory, intelligence, general 
information and calculation were good.  Proverb 
interpretation, differentiation of similar things, and 
judgment in a specific situation were good.  The veteran was 
capable of managing funds in his own interest.  The examiner 
rendered a diagnosis was alcohol dependence, chronic.  He 
assigned a Global Assessment of Functioning (GAF) score of 
60, and stated that this represented some interference in 
functioning due to psychiatric causes.  He also indicated 
that PTSD was a possible diagnosis, but that further 
observation would be necessary to confirm this, and that the 
veteran could be re-evaluated in the future and his treatment 
at the White Plains Vet Center would be instrumental in 
establishing a diagnosis.     

The report of a general medical examination dated that same 
month, notes that the veteran reported having a series of 
physical and psychiatric conditions, including PTSD.  He 
complained of insomnia and fatigue, as well as knee pain, 
left ear hearing loss, and chronic low back pain.  The 
diagnosis was, inter alia, PTSD.  

Records from the White Plaints Vet Center, dated from January 
1995 to June 2004, includes a May 1995 report that notes a VA 
psychologist's assessment of PTSD.  Subsequent records note 
that the veteran received mental health counseling on a 
continuing basis.  

In her August 1996 letter, Dr. K. McNamee, a psychologist at 
the White Plains Vet Center, stated that the veteran observed 
the aftermath of destruction along the Basra Highway and was 
under the constant threat of biochemical contamination, and 
that his exposure to these events met the first and second 
criteria for PTSD.  The psychologist further indicated that 
during the five weeks after Desert Storm ended, the veteran 
became increasingly withdrawn, depressed and hopeless, and 
that the psychological impact of Desert Storm resulted in 
acute stress disorder which was not treated and developed 
into PTSD in the ensuing months.  She stated that the veteran 
now experienced symptoms of sleep disturbances, intermittent 
anger, and social isolation.  The psychologist's conclusion 
was that contrary to the prior VA findings, it was her belief 
that the veteran suffered from PTSD as the result of his 
Persian Gulf experiences.  She indicated that these symptoms 
had resulted in impaired social relationships and 
occupational functioning.      

In her August 1996 statement, an individual identifying 
herself as the veteran's girlfriend stated that she had 
observed the veteran experiencing many symptoms that were 
generally attributed to PTSD, included irritability, sleep 
disturbances, and an enhanced startle response.

A January 1998 computer printout sheet from the Bronx VAMC 
reflects that the veteran failed to report for a scheduled 
compensation and pension examination for mental disorders.  

In his April 1999 correspondence, the veteran stated that he 
had believed the VA examination scheduled three months ago to 
be optional, and that the evidence already of record at the 
time of the scheduled examination had been sufficient to 
decide his case.  

In its March 2001 letter, the RO requested that the veteran 
provide more detailed information concerning his claimed 
stressors, including dates and other supporting details 
concerning these alleged events.  

Thereafter, in its June 2004 correspondence, the RO indicated 
that the veteran's prior statement was not specific enough 
for stressor verification purposes, and that further 
information was needed.  The RO also enclosed a copy of a 
PTSD questionnaire and requested that the veteran return this 
along with any additional information on the claimed in-
service stressors.   

Governing Laws, Regulations, and Legal Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 
98.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2005).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
However, corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 129 
(Board interpreted corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in rocket attacks); Suozzi, 10 Vet. App. 
310-11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
of the veteran's presence with the company during that 
particular attack was sufficient to reopen his claim for 
service connection for PTSD).

In the instant matter, the competent evidence of record does 
not conclusively establish a medical diagnosis of PTSD.  As 
indicated above, the February 1995 VA psychiatric examiner 
determined that PTSD was a possible diagnosis, but that 
further observation was necessary to confirm this.  The 
report of a general medical examination dated that same 
month, notes an impression of PTSD, amongst numerous other 
conditions physically affecting the veteran -- however, this 
assessment was based on the veteran's subjective report and 
no other apparent clinical data, and hence carries little 
probative weight in comparison to the above psychiatrist's 
conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Shortly thereafter, 
in May 1995, a psychologist at the White Plains Vet Center 
noted an assessment of PTSD, and another VA psychologist in 
August 1996 provided an impression of the same.  The veteran 
was then scheduled to undergo another VA examination in 
January 1998 to determine whether he indeed suffered from 
PTSD, but he failed to report for the examination.  Given the 
February 1995 examiner's refusal to diagnose PTSD at that 
time pending further clinical observation and/or examination, 
and the date of the psychologists' clinical assessments of 
PTSD nearly 10 years ago, the medical evidence thus far does 
not definitively indicate that the veteran actually has PTSD.   
The Board emphasizes that where the evidence of record does 
not establish that a veteran has the claimed disability, 
there can be no valid claim for service connection.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  See also 38 U.S.C. § 1110 (formerly § 310).  
See, too, Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998);  Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).     
 
Additionally, under VA law, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b). 
Here, the veteran failed to appear and offered no 
explanation, and as a result his claim falls within the 
subject of the above regulation.  The Board acknowledges that 
there are some due process considerations as to whether the 
above provision warrants application, for instance, as there 
is no record that the RO notified him of the examination date 
or of the consequences of failure to appear.  This 
notwithstanding, there is no need for another VA examination 
to clarify the veteran's current psychiatric condition.  
Rather, the Board finds that even assuming for the sake of 
argument that a current diagnosis of PTSD is appropriate, the 
claim on appeal must still be denied for lack of a confirmed 
in-service stressor, the second legal requirement for service 
connection for PTSD, in accordance with                  38 
C.F.R. § 3.304(f).    

A verified stressor that would support a medical diagnosis of 
PTSD, may be obtained based upon either an in-service event 
related to combat with the enemy, or another alleged 
stressful experience that has been independently 
corroborated.  

The record does not reflect, and the veteran also has not 
alleged, participation in combat during his active military 
service.  His DD Form 214 lists a MOS of motor transport 
operator, and his service personnel records do not contain 
any information that suggest participation in combat.  There 
is no indication that he received any medals or commendations 
that would generally serve as conclusive evidence of combat 
service.  See VA's Adjudication Procedure Manual (M21-1), 
Part VI, Change 112, para 11.37(b)(1) (March 10, 2004).  See 
also VAOGCPREC 12-99 (Oct. 18, 1999).  While an in-service 
report that provided the basis for his receipt of the Army 
Commendation Medal reflects that he had a special duty 
assignment as a truck driver with the 57th Transportation 
Company, and was directly attached to the 24th Infantry 
Division Forward Support Battalion, there is no indication 
that this assignment involved an actual confrontation with 
the enemy.  Thus, the veteran's claimed in-service stressors 
may not be established based upon his lay testimony alone, 
but rather, must be corroborated through either his service 
records, or other independent sources.  See 38 C.F.R. § 
3.304(f); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. 
at 98.  

The veteran has alleged as in-service events that resulted in 
the development of PTSD that while stationed in the Persian 
Gulf, he had a special duty assignment that involved 
transporting supplies by heavy truck in support of Operation 
Task Force Sword, and that during this time period he 
observed by the side of the road the bodies of many Iraqi 
troops who had been killed, and destroyed military vehicles 
that had belonged to these troops; that he was informed that 
Iraqi armor and light infantry units were moving towards the 
position where his convoy was located, and he became 
concerned that his chemical weapons protective suit was 
defective and would not insulate him from a chemical attack; 
and that in response to the possibility of an advance from 
Iraqi forces, the vehicles in his convoy were ordered to take 
positions behind a sand berm, and moments later were ordered 
back to their original position.   
    
However, the objective evidence that has been obtained thus 
far concerning the veteran's occupational duties in service, 
does not help to independently corroborate any of the claimed 
stressful experiences.  In this regard, the veteran's service 
personnel records include a report pertaining to his receipt 
of the Army Commendation Medal, which documents that from 
January to March 1991 in his duty assignment with the 57th 
Transportation Company he worked in conjunction with the 24th 
Infantry Division Forward Support Battalion in support of 
Operation Task Force Sword.  But this report contains only a 
general discussion of the veteran's occupational duties 
involving transportation of supplies and does not help to 
verify any of the specific incidents he has alleged.  Service 
personnel records are otherwise negative for information as 
to in-service occupational duties or relevant events.  The 
veteran's SMRs indicate that he sought mental health 
counseling beginning in July 1994, but these records 
reference his own account of earlier events in service, and 
do not contain any objective record of such events.  He has 
also submitted an August 1996 lay statement from a third-
party which details observations of his symptoms since 
discharge from service, although it does not address the 
events that may have caused the claimed condition.        

Additionally, there is no indication that further efforts to 
attempt to corroborate the veteran's claimed stressors are 
warranted, or for that matter, could reasonably be expected 
to assist in the development of his claim.  The RO has taken 
appropriate measures to obtain essential background 
information regarding his stressors that would permit further 
research of these incidents -- including, presumably, a 
request for any relevant records from the unit in which he 
served from the United States Armed Services Center for 
Unit Records Research (USASCURR).  However, the veteran has 
simply not provided the degree of detail and information 
required in order to conduct a meaningful search for this 
type of helpful evidence.  Most recently, in its June 2004 
correspondence the RO informed the veteran that the 
information of record was not specific enough for PTSD 
stressor verification purposes, and a copy of a PTSD 
questionnaire was enclosed that explained the type of 
information needed to corroborate his stressors.  The veteran 
has not since provided any information in response to this 
request.

Where further supporting information is needed from a 
claimant to assist in the evidentiary development of his 
claim for service connection for PTSD, including basic 
factual information regarding one or more claimed in-service 
stressors (i.e., names, dates, and places), the Court has 
held that it is not an onerous task to request that he 
provide such details.  See Wood, 1 Vet. App. at 193.  Rather, 
the duty to assist is not always a one-way street, and if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See id.  

Absent details concerning the dates, locations, and/or names 
of individuals involved in connection with the claimed 
events, the evidence of record is insufficient to allow for 
further attempts at independent verification of the claimed 
in-service stressors.  Consequently, the veteran's alleged 
stressors remained unverified.  So even if a diagnosis of 
PTSD were conclusively established, there is still no 
objective basis upon which to establish that PTSD is linked 
to one or more events from service.      

Accordingly, in the absence of credible supporting evidence 
that substantiates a claimed in-service stressor, the 
veteran's claim for service connection for PTSD must be 
denied.  As the preponderance of the evidence is against his 
claim, the benefit-of-the-doubt doctrine is not applicable.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for PTSD is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


